Case 6:20-cv-00610-WWB-LRH Document 14-1 Filed 04/30/20 Page 1 of 2 PagelD 81

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

SPECIAL ADMISSION
ATTORNEY CERTIFICATION

This attorney certification form and the information contained herein neither replaces nor supplements the filing and service of
pleadings, motions, or other papers as required by law, rule, or court order. This form is required for use by the Clerk of Court in
furtherance of the Guidelines and Plan Administration of Non-Appropriated Funds as adopted by this Court and this form will not
be handled as a pleading, motion, or other paper filed in a case before the Court.

Union Group Labs, LLC

 

 

Plaintiff(s)/Petitioner(s),

CASE no__8:20-cv-00610-WWB-LRH

SPAN Enterprises, LLC

 

Defendant(s)/Respondent(s)

1, Rachel Saldafia (pro hac vice counsel), hereby submit this attorney certification form

Defendant SPAN Enterprises, LLC

 

to the Court on behalf of (p arty represented).

 

ATTORNEY INFORMATION

ia ae Saldafia IP Law

 

Adis: 13020 Appaloosa Chase Drive

 

Austin TX 2 18132

City: State: Zip

 

617-875-4625 _

Firm/Business Phone: A lternate Phone: - -

 

214-594-7795

Firm/Business Fax:
E-mail Address: FPachel.saldana@saldana-ip.com

 

 

 

ATTORNEY CERTIFICATION

I certify that:

1. To my knowledge there are NO disciplinary or suspension proceedings pending against me in any Court of the United
States or of any State, Territory, or Possession of the United States. NOTE: If proceedings ARE pending at this time,

please explain at the bottom or back of this form.
De I am not a resident of the State of Florida.

I declare

   

 

b G4 -2I-2L
Signature < Date

Revised 01/01/15 Page 1 of 2

 
Case 6:20-cv-00610-WWB-LRH Document 14-1 Filed 04/30/20 Page 2 of 2 PagelD 82

 

CASE MANAGEMENT / ELECTRONIC CASE FILING (CM/ECF)

To obtain a login and password necessary to participate in the Middle District of Florida’s Case Management /
Electronic Case Filing (CM/ECF) system, please check our web page at www.flmd.uscourts.gov.

 

ATTORNEY SPECIAL ADMISSION FEE

Attorneys specially admitted to practice in the Middle District of Florida under the conditions prescribed in Rule 2.02
of the Local Rules of the United States District Court for the Middle District of Florida, or Rule 2090-1(c)(1) of the Local
Bankruptcy Rules for the Middle District of Florida, are required to pay to the Clerk a fee of $150.00 per case. The
special admission fee is due with this attorney certification. Payment should be in U.S. currency and checks must be
drawn on a U.S. bank. Please make checks payable to “Clerk, U.S. District Court.”

Providing the Court with an attomey certification form and the $150.00 Special Admission Fee, DOES NOT satisfy the
requirements of Rule 2.02, Local Rules for the Middle District of Florida.

Revised 01/01/15 Page 2 of 2
